 SEABOARD MACHINERY CORPORATION537and the Regional Director shall issue a certificate of results of electionto such effect.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.[Text of Direction of Election omitted from publication in thisvolume.]SEABOARDMACHINERY CORPORATIONandINDUSTRIAL UNION OF MARINEAND SHIPBUILDING WORKERS OF AMERICA,CIO,PETITIONER.CaseNo. 15-RC-617.March11, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. M. Mitchell, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer 23.On October 17, 1951, the Boilermakers, Teamsters, and Machin-ists concluded negotiations with the Employer for initial contractscovering all of its employees.The parties agreed that the productionand maintenance employees at the Panama City plant could, on thebasis of occupational classifications, be divided appropriately intothree bargaining units, and the Employer consented to recognizeeach of the above unions as representative of its respective unitThat same day, the Boilermakers and Teamsters signed identical'The motion to interveneof theInternational Association of Machinists,Lodge No.1106, A. F. of L., herein called the Machinists,is granted for reasons stated in paragraphnumbered 3.2 Intervening in this case on the basis of current contracts with the Employer are theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local No 991,herein called the Teamsters,and the International Brotherhoodof Boilermakers,Iron Ship Builders and Helpers of America,Lodge No 112,herein calledthe Boilermakers.3The 86 employees then employed at the plant consisted of 79 employees in productionand maintenance positions coming within the craft jurisdiction of the Boilermakers, 2truck drivers,and 5 machinists.98 NLRB No. 93. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontracts, expiring October 16, 1952, covering their respective bar-gaining units.The Machinists did not then execute its agreementand to date has not done so.On October 29, 1951, the petition herein was filed, the Petitionerseeking a unit of all production and maintenance employees at thePanama City plant.During the course of the hearing which followed,theMachinists moved to intervene in the case, which motion wasreferred to the Board. In its motion, the Machinists claimed as anappropriate unit all inside and outside machinists, their helpers andapprentices, and requested that a separate election for such unit beheld in the event the Board directed an election in the over-all unit.The Machinists made a petitioner's showing of interest among thegroup of machinists.4Upon the basis of its showing of interest, wehereby grant the Machinists' motion to intervene.After the close of the hearing, the Petitioner requested permissionof the Board to withdraw its petition in this case.The Machinists,upon being notified by the Board of the Petitioner's request, filed awritten protest stating that it desired an election among the groupof machinists.In view of the fact that the major portion of theproduction and maintenance employees are currently represented bythe Boilermakers and the Teamsters, and because the Machinists de-sires and has made a showing of interest sufficient to entitle it to anelection among the unrepresented group of machinists, we believe thatthe requested withdrawal would be prejudicial to the interests of theMachinists.The request of the Petitioner is therefore denied.5Accordingly, we shall direct an election among the group of employeesclaimed by the Machinists as the record shows that they comprise acraft unit of the type customarily found to be appropriate by theBoard.We find that a question affecting commerce exists concerningthe representation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that all inside and outside machinists, their helpers, andapprentices, at the Employer's Panama City, Florida, plant, excludingall other employees, constitute a unit appropriate, for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the -Act.[Text of Direction of Election omitted from publication in thisvolume.]4 The Board has held that a labor organization seeking to intervene for the purpose ofsevering a craft unit from an existing industrial unit or intervening for a smaller unitin a representation case involving a larger unit, should make the substantial showing ofinterest which is required of petitioners.Boeing Airplane Company,86 NLRB 368.s Twentieth Century-Fox Film Corporation,96 NLRB 1052 ;Boeing Airplane Company,supra.